
	
		II
		110th CONGRESS
		2d Session
		S. 2911
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Ms. Murkowski (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve vaccination rates among
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Infant Immunization Improvement Act of
			 2008.
		2.Demonstration project
			 for vaccination co-location services at WIC clinicsSection 317(k) of the Public Health Service
			 Act (42 U.S.C. 247b(k)) is amended by adding at the end the following:
			
				(5)Immunizations
					(A)In
				generalAn immunization grantee under this section may use
				amounts made available under this section to provide, through participating WIC
				clinics—
						(i)recommended
				vaccines to children aged 0 to 35 months who satisfy the eligibility
				requirements;
						(ii)for the
				coordination of care or immunization services; or
						(iii)payment for the
				salary of an immunization coordinator.
						(B)Immunization
				information systemsAny grantee that receives funding under this
				section for an immunization information system shall permit all clinics that
				participate in the projects under this section and in the Special Supplemental
				Food and Nutrition Program under section 17 of the Child Nutrition Act of 1966
				to have access to the system.
					(C)Appropriate
				immunization servicesIn carrying out activities under this
				section related to screening for appropriate immunization services, the
				Director of the Centers for Disease Control and Prevention and State
				administrators of the program referred to in subparagraph (A) shall consult
				with the Food and Nutrition Service of the Department of Agriculture.
					(D)RequirementActivities
				under this paragraph shall target areas with the greatest immunization needs in
				the 0 to 35 month age group.
					(E)DefinitionsIn
				this paragraph:
						(i)Immunization
				information systemThe term immunization information
				system means a confidential, computerized information system that
				collects and consolidates vaccination data from multiple health-care providers,
				generates reminder and recall notifications, and assess vaccination coverage.
				Such systems may have added capabilities, such as vaccine management, adverse
				event reporting, lifespan vaccination histories, and interoperability with
				electronic medical records.
						(ii)Immunization
				coordinatorThe term immunization coordinator means
				an individual who coordinates immunization activities, including the screening
				of immunization records, reminders of necessary immunizations and referrals of
				patients, if necessary, to an immunization provider.
						(F)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this paragraph, $5,500,000 for each of the 3-fiscal years beginning with
				the first fiscal year after the date of enactment of the
				Infant Immunization Improvement Act of
				2008.
					.
		3.Annual public
			 immunization awareness campaignSection 317 of the Public Health Service Act
			 (42 U.S.C. 247b) is amended by adding at the end the following:
			
				(l)Annual public
				immunization awareness campaign
					(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall annually conduct a public, age
				appropriate, immunization awareness campaign, and carry out immunization
				education and outreach activities, to—
						(A)increase the
				awareness of parents of the benefits of age appropriate immunizations;
						(B)inform the
				general public concerning the efficacy of new vaccines and new vaccine
				schedules; and
						(C)disseminate
				information that emphasizes the benefits of recommended vaccines for the public
				good.
						(2)TimingActivities
				carried out under paragraph (1) shall be timed to coincide, to the extent
				practicable, with national health observances.
					(3)RequirementActivities
				under this subsection shall target areas with the greatest immunization needs
				in the 0 to 35 month age group.
					(4)FundingIn
				addition to amounts appropriated under this section for immunization purposes,
				there is authorized to be appropriated, $5,000,000 for each of the 3-fiscal
				years beginning with the first fiscal year after the date of enactment of the
				Infant Immunization Improvement Act of
				2008.
					.
		4.Sense of the
			 senate concerning electronic medical recordsIt is the sense of the Senate that the
			 Secretary of Health and Human Services and the Director of the Centers for
			 Disease Control and Prevention should work to improve the integration of
			 immunization information systems (as defined in section 317(k)(5) of the Public
			 Health Service Act) with electronic medical records, other health information
			 systems, and health information exchanges.
		
